Citation Nr: 0528286	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  00-22 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin disorder (claimed as actinic keratosis and skin cancer), 
and if so, whether entitlement to service connection for such 
a disorder is warranted.

2.  Entitlement to an effective date earlier than September 
27, 1999, for the award of service connection for a right 
knee disorder (including traumatic geniculate neuroma).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.  This matter initially came before the Board 
of Veterans' Appeals (BVA or Board) on appeal from a rating 
decision issued in March 2000 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Upon first review of the veteran's claims in October 2004, 
the Board issued a decision that reopened and granted the 
veteran's claim for service connection for a right knee 
disorder, and also remanded the issue of whether new and 
material evidence has been received to reopen his claim for 
service connection for a skin disorder.  Then, in a November 
2004 rating decision, the Appeals Management Center in 
Washington, D.C. (AMC), on behalf of the RO, implemented the 
grant of service connection for a right knee disorder, and 
assigned that award as effective from the date of receipt of 
the veteran's request to reopen this claim (September 27, 
1999).  The veteran has now appealed the effective date 
assigned to this award.  

Also on remand, in June 2005, the veteran was afforded an 
opportunity to testify at a videoconference hearing before 
the undersigned as to his claims.  

At this time, the matter of entitlement to service connection 
for a skin disorder (claimed as actinic keratosis and skin 
cancer) is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  An unappealed November 1996 rating decision denied 
entitlement to service connection for a skin disorder 
(claimed as actinic keratosis and skin cancer).

3.  Evidence associated with the claims folder since the 
November 1996 rating decision is neither cumulative nor 
redundant of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for a skin disorder (claimed as actinic keratosis 
and skin cancer).

4.  The RO received the veteran's initial application for 
entitlement to service connection for a right knee disorder 
on May 24, 1996.

5.  In an unappealed rating decision issued in November 1996, 
the RO denied entitlement to service connection for a right 
knee disorder.  

6.  In October 2004, the Board reopened and granted the 
veteran's September 27, 1999, claim for service connection 
for a right knee disorder.

7.  The Board's October 2004 award of service connection for 
a right knee disorder was based in part upon misplaced or 
unavailable official service department records.




CONCLUSIONS OF LAW

1.  The November 1996 rating decision that denied entitlement 
to service connection for a skin disorder (claimed as actinic 
keratosis and skin cancer) is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) 
[38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).

2.  Evidence associated with the claims folder since the 
November 1996 rating decision is new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for a skin disorder (claimed as actinic keratosis 
and skin cancer) have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001) (as in effect prior to 
August 29, 2001).

3.  The criteria for the assignment of an earlier effective 
date of May 24, 1996, for the award of service connection for 
a right knee disorder have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence Has Been Received to Reopen 
the Claim for Entitlement to Service Connection for a Skin 
Disorder (Claimed as Actinic Keratosis and Skin Cancer)

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an April 
2004 letter to the veteran from the RO specifically notified 
the veteran of the substance of the VCAA, including the type 
of evidence necessary to reopen a claim for service 
connection and also to establish entitlement to service 
connection, as well as of the division of responsibility 
between the veteran and VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004), VA essentially satisfied the 
notification requirements of the VCAA by way of the April 
2004 letter by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence the 
veteran was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to his claim.  

The Board acknowledges that the April 2004 letter was 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as required.  However, in a case involving the 
timing of the VCAA notice, the United States Court of Appeals 
for Veterans Claims (Court) held that in such situations, the 
veteran has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  After the RO sent the April 2004 VCAA 
notice to the veteran, the veteran was afforded an 
opportunity to respond, and the claim was then sent to the 
Board for review.  In October 2004, the Board remanded the 
claim in order for the veteran to present additional evidence 
at a videoconference hearing before the undersigned.  This 
hearing was held in June 2005.  Because no new evidence has 
been received for this claim since before the issuance of the 
April 2004 VCAA letter, the RO did not prepare a subsequent 
supplemental statement of the case for this claim.  As such, 
the matter has now been returned to the Board for further 
review.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's VA examination reports, dated in 
May 1996 and in July 2003, are now of record (to address the 
medical questions presented in this case), as are several 
statements provided by the veteran from his private treatment 
providers, and also the treatment records from the two 
private treatment providers for which the veteran provided 
authorized consent forms to VA.  The veteran and his 
representative have also provided statements and other 
information in support of the claim.

The Board is aware that the veteran's service medical records 
are not available for review.  These records are apparently 
not available, and may have been destroyed in a July 12, 
1973, fire at the National Personnel Records Center (NPRC).  
Under such circumstances, there is a heightened duty to 
search for medical information from alternative sources to 
reconstruct these records.  Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).  In this case, the NPRC also indicated in January 
1997 that the veteran did not have any records on file with 
the Surgeon General's Office, and that his physical 
examinations could not be reconstructed.  Morning reports for 
the veteran's unit, however, were obtained and are now 
associated with the claims file.   The RO is also under a 
duty to advise the claimant to obtain other forms of evidence 
to support his claim, such as lay testimony, and the claims 
file contains such notice, as seen in May 1996 and April 2004 
letters from the RO to the veteran.  See Dixon v. Derwinski, 
3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. 
App. 619, 620 (1992).

At this time, neither the veteran nor his representative have 
made the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide this claim.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of this appeal has been obtained, and 
that the case is ready for appellate review.  Moreover, as 
the Board has decided only to reopen the claim for service 
connection at this time, and then to remand it for additional 
action prior to appellate review, no further action is 
required to comply with the VCAA and its implementing 
regulations at this time.



Applicable Law

Initially, the Board observes that, during the pendency of 
this appeal, there was a regulatory change regarding VA's 
definition of what constitutes "new and material evidence."  
This change applies prospectively, however, to all requests 
to reopen that are made on or after August 29, 2001.  See 66 
Fed. Reg. 45,620-30 (Aug. 29, 2001) [now codified at 
38 C.F.R. § 3.156(a) (2004)].  Because the record indicates 
that the veteran filed his request to reopen this claim prior 
to this date (on September 27, 1999), however, this 
regulatory change is not applicable in the instant case.  
Accordingly, the Board will analyze this matter under the 
former criteria applicable to the analysis of a request to 
reopen a claim based upon the receipt of "new and material 
evidence."  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001) (as in effect prior to August 29, 2001).  

Under VA law, if new and material evidence is presented or 
secured with respect to a claim that has finally been 
disallowed, the claim shall be reopened and reviewed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  Under the former criteria at 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
that is neither cumulative nor redundant, and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In any determination as to whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Further, in order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends, and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

Regarding whether any newly received evidence is material, 
the veteran also does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

In the record below, the RO in effect reopened the veteran's 
claim for entitlement to service connection for a skin 
disorder (claimed as actinic keratosis and skin cancer), but 
then denied it on the merits.  On appeal, however, the Board 
must make its own determination as to whether any newly 
submitted evidence warrants a reopening of this claim.  This 
is important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Analysis of the Request to Reopen the Claim

The Board observes that the veteran's last request to reopen 
his claim for service connection was reviewed by the RO and 
denied in a November 1996 rating decision.  The evidence 
under consideration at the time consisted of current 
treatment reports from two private medical providers, a May 
1996 VA examination report, and statements from the veteran 
and his representative in support of the claim.  As the 
veteran did not timely appeal the RO's decision, it became 
final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1996) [38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

In September 1999, the veteran, through his authorized 
representative, requested that the RO reopen his claim.  In a 
March 2000 rating decision, the RO declined to reopen the 
claim, stating in part that the veteran had submitted new, 
but not material evidence.  The veteran received notice of 
the decision and timely appealed it.  A May 2000 statement of 
the case also declined to reopen the claim, while a September 
2003 supplemental statement of the case reopened, but again 
denied the claim on the merits. 


Following the RO's prior and final November 1996 rating 
decision, additional evidence was associated with the 
veteran's claims file, including morning reports from his 
unit during active service, copies of letters the veteran 
wrote to his parents during active service, two letters from 
S.F., M.D. (dated in September 2000 and August 2002), a 
November 2003 letter from S.S.D., M.D., and a July 2003 VA 
examination report. 

On its own determination, the Board finds that additional 
evidence submitted by the veteran in support of his claim, 
specifically the medical reports from S.F., M.D., and from 
the July 2003 VA examination, are both new and material.  See 
Barnett, supra.  The information contained in these records 
provide information as to the etiology of the veteran's 
currently diagnosed skin disorder(s).  The Board notes that 
this type of evidence was not available at the time of the 
prior final VA decision in this matter, and therefore 
considers these records to be new evidence.  The Board is 
also of the opinion that this information is material to the 
case.  At the time of the November 1996 rating decision, 
there was no competent evidence in the record as to the 
etiology of the veteran's claimed skin disorder(s).  These 
reports, however, provide such information for the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); Smith v. West, 12 Vet. App. 312, 
314 (1999); Justus v. Principi, 3 Vet. App. 510 (1992).  The 
Board therefore holds that these records are so significant 
that they must be considered in order to fairly decide the 
merits of this claim, and as such, the claim for entitlement 
to service connection for a skin disorder (claimed as actinic 
keratosis and skin cancer) must be reopened for full review.  
38 C.F.R. § 3.156(a).  

Additional development of the evidence pertinent to the 
aforementioned claim for service connection, however, is 
required prior to appellate review.  Thus, the claim will be 
remanded to the RO at this time.



Entitlement to an Effective Date Earlier than September 27, 
1999, for the Award of Service Connection for a Right Knee 
Disorder

VA's Duties to Notify and Assist

The Board is aware that the RO did not transmit a VCAA notice 
letter with respect to this claim.  In this case, the veteran 
raised the pending matter of entitlement to an earlier 
effective date in his notice of disagreement to the RO's 
fully favorable November 2004 rating decision that granted 
service connection and awarded compensation for a right knee 
disorder.  Applicable and binding precedent provides that if, 
in response to notice of its decision on a claim for which VA 
has already given section 5103(a) notice, VA receives a 
notice of disagreement (NOD) that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-2003.  

In this case, the RO gave prior section 5103(a) notice in an 
April 2004 letter, and after the veteran raised the issue of 
an earlier effective date for his grant, the RO prepared a 
statement of the case with respect to that claim in January 
2005, followed by an updated SOC in February 2005.   

Moreover, for this issue, the Board has decided that to grant 
the entirety of the benefits sought on appeal.  Accordingly, 
without any further consideration of the VCAA, the Board 
holds that the record is ready for appellate review.

Applicable Law

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).  

Where the new and material evidence consists of a 
supplemental service department report, received before or 
after a decision has become final, such decision will be 
reconsidered by the agency of original jurisdiction.  This 
comprehends original service department records which 
presumably have been misplaced and have now been located and 
forwarded to VA.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence must be supported 
adequately by medical evidence.  See 38 C.F.R. § 3.156(c) 
(2004).

Unless specifically provided, the effective date of an award 
of compensation based upon an original claim, a claim 
reopened after final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2004).

When there is a prior final denial of a claim, and new and 
material evidence is subsequently received that is deemed 
sufficient to reopen (and grant) the claim, the effective 
date of the award of compensation is the date of receipt of 
the claim or the date that entitlement arose, whichever is 
later.  See 38 C.F.R. §§ 3.400(q)(1)(ii) (2004).  

Per 38 C.F.R. § 3.400 (q)(2) (2004), however, when the new 
and material evidence is a service department record, the 
effective date to be assigned is to either agree with the 
evaluation (because it is considered that these records were 
previously lost or mislaid), or to be the date of receipt of 
claim on which the prior evaluation was made, whichever is 
later, and subject to the rules on original claims filed 
within one year after separation from service.  See also 
38 C.F.R. § 3.400(g) (2004) (regarding correction of military 
records).  

Thus, VA law carves out an exception to the finality of a 
prior VA adjudication in a situation where, at the time of 
the reopening of the claim at issue, a service department 
record that was unavailable at the time of the prior 
adjudication is now of record, and also serves to support the 
award of service connection.

Analysis of the Claim

The veteran and his representative assert that the 
application of 38 C.F.R. § 3.156(c) to the facts in this case 
compels the grant of an effective date for service connection 
for his right knee disorder from the date of his original 
claim for service connection  for a right knee disorder.  The 
veteran and his representative also aver that the RO 
originally denied the claim for service connection because of 
a lack of in-service medical evidence to substantiate the 
veteran's report that he sustained a knee injury during his 
period of active service.  The veteran and his representative 
also argue that when morning reports for the veteran's unit 
were later obtained, these records were the basis for VA's 
decision to reopen and then grant the claim for service 
connection for a right knee disorder.  The veteran and his 
representative therefore conclude that as the morning reports 
are service departments reports that were previously lost or 
mislaid at the time of the original rating decision for this 
claim, the RO failed to - as it had advised it would do in 
documentation of record concurrent with the original rating 
decision - reconsider that decision as required under that 
regulation. 

The Board has carefully reviewed the evidence of record and 
the laws applicable to the veteran's claim for an earlier 
effective date for the grant of service connection for a 
right knee disorder, and finds that the preponderance of the 
evidence supports the grant of an earlier effective date for 
such an award, for the reasons that follow.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.156(c), 3.400.

As noted above, applicable law provides for the assignment of 
an earlier effective date in instances where new service 
department records are discovered in connection with a 
request to reopen a claim based upon the receipt of new and 
material evidence (so as to make available an effective date 
earlier than the date of VA's receipt of the request to 
reopen).  See 38 C.F.R. §§ 3.156(c), 3.400(q)(2). 

The veteran first sought service connection for the 
disability now at issue via an application received at the RO 
on May 24, 1996.  In a November 1996 rating decision, the RO 
denied the claim because there was no competent medical 
evidence to show that the veteran's right knee disorder was 
incurred in or aggravated by service.  The RO acknowledged 
the presence of a current disability as noted on recent VA 
examination, but found that in light of the unavailability of 
the veteran's service medical records as reported by the 
NPRC, without any other credible or competent documentation 
of the occurrence of a right knee injury in service, it was 
unable to grant the claim.

Later on, in an October 2004 decision, the Board granted the 
claim, based upon the receipt of new and material evidence 
that it noted was also sufficient to grant the claim, to 
include in large part morning reports from the veteran's unit 
that tended to substantiate his report of extensive in-
service treatment and hospitalization for a right knee 
injury.  Thereafter, in accordance with applicable law, the 
RO released a rating decision in November 2004 that assigned 
an effective date of September 27, 1999, to the award, which 
is the date that the veteran's representative filed his 
request to reopen his previously denied claim for benefits.  
See 38 C.F.R. §§ 3.400(q)(1)(ii).

The Board further observes that the morning reports that it 
ultimately relied upon to reopen the veteran's claim and 
grant service connection in October 2004 were actually 
received at the RO on September 27, 1996, which is prior to 
the date that the RO released its rating decision that denied 
the veteran's original claim for service connection (on 
November 8, 1996).  The Board thus finds that prior the RO's 
original denial in this matter, there was adequate 
information of record to support the claim, but for the fact 
that the RO had apparently not associated these morning 
reports with the claims file in time for its rating 
specialist to review them in conjunction with his/her 
preparation of the aforementioned rating decision.  Thus, the 
Board holds that these morning reports may be deemed as 
"lost" or "misplaced," so as to render it legally 
appropriate to revert the effective date of the veteran's 
award of service connection to the date of receipt of his 
original claim.  See 38 C.F.R. §§ 3.156(c), 3.400(q)(2).  

Therefore, based on a review of applicable law and in 
consideration of all of the pertinent evidence of record, the 
Board has determined that the operation of 38 C.F.R. § 
3.156(c) and 38 C.F.R. § 3.400(q)(2) will permit an effective 
date to coincide with the receipt of the veteran's original 
claim for service connection for a right knee disorder: May 
24, 1996.  Moreover, Congress has created the veterans' 
benefits system to be both "paternalistic" and "uniquely 
pro-claimant."  See Jaquay v. Principi, 304 F.3d 1276 (Fed. 
Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  
Accordingly, in a case such as this, where the evidence does 
not preponderate against the claim, but rather is in a state 
of relative equipoise, and in recognition of the 
aforementioned guiding principles and with application of the 
benefit of the doubt rule, the Board finds that the claim 
should prevail.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board additionally notes that it is the veteran's belief 
that he is actually entitled to an effective date of May 1, 
1996, for the award of benefits based upon service connection 
for a right knee disorder.  He has thus provided 
documentation to indicate that on May 1, 1996, he submitted a 
VA From 10-10F Financial Statement, and that this document 
represents his initial filing of a claim for service 
connection for a right knee disorder.  The Board observes, 
however, that this form is available from VA in order for an 
individual to apply for a determination as to his eligibility 
to receive VA healthcare.  Notably, other documentation 
submitted by the veteran reveals that the RO responded to his 
application for VA healthcare on May 9, 1996, via a 
notification letter advising him that his eligibility was 
discretionary.  In this communication, the RO also made no 
reference to a claim for service connection as filed by the 
veteran.  Moreover, there is an actual separate service 
connection claim of record with respect to this matter, 
namely the veteran's completed VA Form 21-526 (Veteran's 
Application for Compensation or Pension), within which he 
requests entitlement to service connection for a "knee 
condition" sustained in 1953 at Camp Gordon in Georgia.  The 
veteran signed this application on May 6, 1996, but the date 
stamp on the application confirms that the RO received his 
application for processing on May 24, 1996.  Thus, per 
applicable law, the veteran is entitled to the assignment of 
an effective date of May 24, 1996, and no earlier.  See 38 
U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

Finally, the Board acknowledges that in a January 2005 
communication from the veteran's representative, as well as 
in other filings of record, there is an unadjudicated claim 
of clear and unmistakable error (CUE) raised with respect to 
the original November 1996 rating decision that denied 
service connection for a right knee disorder, and pertaining 
to the RO's failure to consider the veteran's aforementioned 
morning reports prior to issuing that decision.  The decision 
reached herein by the Board, however, to grant the earliest 
effective date available for VA's award of service connection 
for a right knee disorder, renders that pending CUE claim as 
moot.  (By virtue of the Board's award herein, a future 
favorable decision on the CUE claim would only result in the 
same outcome: the assignment of an effective date of May 24, 
1996, especially as there is no earlier dated evidence of 
record in the claims file that could be considered as a claim 
for entitlement to service connection for a right knee 
disorder.)


ORDER

New and material evidence having been received, the request 
to reopen the claim for entitlement to service connection for 
a skin disorder (claimed as actinic keratosis and skin 
cancer) is granted; to that extent only, the appeal is 
allowed.

An effective date of May 24, 1996, for the award of service 
connection for a right knee disorder (including traumatic 
geniculate neuroma) is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

The Board finds that the matter of entitlement to service 
connection for a skin disorder (claimed as actinic keratosis 
and skin cancer) requires a remand to the RO in order to 
obtain additional evidence pertaining to the claim.

The record contains two statements from S.F., M.D., of the 
Galesburg Dermatology Center, dated in September 2000 and 
August 2002, regarding this pending claim for service 
connection.  The Board further observes, however, that the 
claims file only contains treatment notes from this facility 
as dated from approximately June 1992 to June 1993.  Although 
the RO previously requested all available records from this 
facility in May 1996 (but notably, pertaining to treatment of 
the veteran by another physician), the Board is unsure as to 
whether the current records truly constitute the entirety of 
the available record.  This is especially likely given the 
veteran's report that he has received treatment there since 
the 1980's, and in consideration of the later (September 2000 
and August 2002) reports from Dr. F., which record that the 
veteran has been treated at this facility since the 1980's, 
and note that he has personally treated the veteran since 
1995.  The Board therefore finds that in order to afford Dr. 
F.'s statements the appropriate weight and probative value in 
this case, it needs to ensure that all of underlying 
treatment records for the veteran are available for review 
(if possible).  Accordingly, the RO should attempt to once 
again secure all records pertaining to the veteran from this 
facility.  See 38 C.F.R. § 3.159(c)(1) (2004). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following:

1.  The RO should contact the veteran and 
ask him to sign a new release form for 
all of his medical records as held at the 
Galesburg Dermatology Center, to include 
all records of treatment rendered by 
S.F., M.D.  The RO should advise the 
veteran that it has a current address of 
201 N. Prairie, Galesburg, IL 61401, and 
current telephone number of (309) 344-
7546 for this facility, and ask him to 
update this information if necessary.  If 
the RO thereafter receives the 
appropriate authorized consent from the 
veteran, it should then undertake all 
necessary efforts to ensure that all 
records held at or archived by this 
facility, as pertaining to treatment of 
the veteran for the period of the 1980's 
to the present, are associated with the 
claims file.



2.  After the RO completes the 
development requested above to the extent 
possible, it should again review the 
claim on the basis of all additional 
evidence associated with the claims file.  
If the RO cannot grant the benefits 
sought on appeal, then it should furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).


	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


